           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                   PLAINTIFFS

                       No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLF/NORTH
PULASKI SCHOOL DISTRICT, et al.                      DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                    INTERVEN ORS


                              ORDER
     The Court is attaching Ms. Powell's second summary report,
which covers discipline-related matters at PCSSD. NQ 5502 at 2-3. The
Court appreciates her work.
     So Ordered.


                               D .P. Marshall Jr.
                               United States District Judge
     UPDATE OF THE STATUS OF THE PULASKI COUNTY SPECIAL SCHOOL

             DISTRICT'S IMPLEMENTATION OF PLAN 2000 -DISCIPLINE



On July 18, 2019, ChiefU. S. District Judge D. Price Marshall, Jr., directed the Court Expert to
issue written status reports on the remaining areas of the Pulaski County Special (PCS SD) and
the Jacksonville/North Pulaski (JNPSD) school districts' desegregation plan (Plan 2000) that still
remain under Court supervision (Doc 5502). This report is number two of eight.

                    PULASKI COUNTY SPECIAL SCHOOL DISTRICT

                              DISCIPLINE (Section F - Plan 2000)

Please note that some Plan provisions: F 2, 4, 5 are time specific dating back to 2000. In 2008,
The Office of Desegregation Monitoring reported to the Court that the PCSSD had met its
obligations under those provisions. As a result, those provisions are not included in this report.
In addition, some job titles have been changed or have been eliminated since Plan 2000 was
developed. Provision F 6 has been institutionalized since the year 2000 and is not included in
this report..

Please refer to the Office of Desegregation Monitoring report: Update On The Status Of the
Pulaski County Special School District's Implementation Of It's Desegregation Plan, dated June
3, 2014, for detailed information on the PCSSD 's compliance with Plan 2000 at that time.

Note: In this case, for reporting purposes, there are only two racial categories: black and white.
There is no "Other " racial category; all non-black individuals are reported as white.

Plan Provision
The PCS SD will continue to gather data which allows a full assessment of its success in
achieving its objective of eliminating racial disparities in the imposition of school discipline. As
a foundation for this effort, disciplinary records shall be kept on each student concerning the
nature of any discipline imposed (suspension, Saturday school, expulsion, etc.); the teacher and
staff member involved; and the school, race, and sex of the student. (F.1 pg.3)

Findings

All of the data reflected in this report come directly from the Division of Equity and Pupil
Services Annual Discipline Report Summary, years 2016-2017-2018.

                                            2016-2017

                                        Suspensions
•      District wide, when compared to 2015-2016, suspension rates for black males dropped
        42%, while the rates for black females fell by 46%. The rate for white males dropped
        30% and 33% for white females .
•       Of the elementary schools, Harris ( 151 ), Clinton ( 100) and Bates (83) had the highest
        number of out of school suspensions.
•       Of the secondary schools, Sylvan Hills Middle (430), Mills High (343) and Maumelle
        Middle (313) had the highest number of out of school suspensions.

                                       Bus Suspensions
•       In 2015, 222 black males and 94 black females were suspended from the bus .

•       In 2016, bus suspensions for black males fell 60% (88) and declined 73% (25) for black
        females .

                                     In-School Suspensions
•       At the elementary level, 17 black males (46%) were assigned to in-school suspension and
        a total of 20 white males (54%) were assigned to in-school suspension. Twelve black
        females (86%) and 2 white females (14%) were assigned to in-school suspensions.
•       At the secondary level, 685 black males (61 %) and 452 white males (39%) received in-
        school suspensions. Black females had 405 (68%) of the in school suspensions, while
        white females received 192 (32%) in-school suspensions.
•       Sylvan Hills Middle, Maumelle Middle and Maumelle High School had the greatest
        number of in-school suspensions.

                                           Expulsions
•       No elementary students were expelled
•       A total of 10 black males (63%) and 6 white males (38%) were expelled in the 2016-
        2017 school year. In that same year, 1 black female (33%) and 2 white females (67%)
        were expelled.

                                            201 7-2018

                                           Suspensions
    •   While the actual number of suspensions district wide show a slight increase from the
        preceding school year, 1899 vs. 1821, the suspension rate for black males declined for a
        second year in a row. They were the only subgroup to show a drop in out of school
        suspensions in 2017-2018.
    •   White male suspensions increased 10%.
    •   The suspension rate for black females increased 8%, and the suspension rate for white
        females increased by 10%.
    •   Of the elementary schools, Harris (124), Bates (70) and Clinton (55) had the highest
        number of out of school suspensions.
    •   At the secondary level, Fuller Middle (268), Sylvan Hills Middle (260) and Sylvan Hills
        High School (191) had the highest number of out of school suspensions.
                                    Bus Suspensions

•   Bus suspensions dropped by 12 students. The bus suspension rate fell 16% for black
    males, and 27% for white males. The rate for black females increased by 32% and
    ballooned by 64% for white females.

                                In-School Suspensions

•   Fifty-three elementary students were assigned to in-house suspension in 2017-2018 . Of
    that number, 27 black males (57%) and 20 white males (43%) received in-school
    suspensions. Five black females (83%) and 1 white female (17%) were assigned in-school
    suspension.
•   Bates (1 0),Crystal Hill(8), and Clinton Magnet (8) had the highest in-house suspension
    totals at the elementary level.
•   At the secondary level, 1069 students were assigned to in-school suspension. A total of
    656 black males (61 %); 413 white males (39%); 356 black females (64%) and 202 white
    females (36%) received in-school suspensions.
•   Sylvan Hill s Middle School had the highest number of in-school suspensions: 175 black
    males, 67 white males, 64 black females and 27 white females .
•   Maumelle Middle School had 139 in-school suspensions: 94 black males, 45 white males,
    3 8 black females and 15 white females.
•   Mills University High School had 13 6 in-school suspensions: 101 black males, 35 white
    males, 50 black females and 17 white females .
•
                                       Expulsions

•   No elementary students were expelled in 2017-2018.
•   The PCSSD expelled 20 students in 2017-2018. This was a decrease of one student
    compared to the previous school year.
•   A total of 8 black males, 6 white males, 4 black females, and 2 white females were
    expelled. Black females had the only increase to with respect to expulsions. In 2016-
    2017 they received 1 expulsion. In 2017-18, there were 4 black females expelled from
    school, a 300% increase.

                                       2018-2019

                                      Suspensions

•   Except for white females, suspension rates for all other subgroups decreased. Suspension
    rates for black males decreased for the third year in a row.
•   Suspension rates for black males fell by 8% and by 19% for white males. Black females
    had a 7% decline in suspensions, while white females experienced a 16% increase in
    suspension rates.
•   The actual number of suspensions at the elementary level decreased by 3 students.
    Secondary school suspensions decreased by a total of 87 students. Black students
       represent 62% of the suspended students.
•      At the elementary level, with 61 , Bates had the highest number of suspensions: 24 black
       males (59%); 17 white males (41 %); 14 black females (70%); and 6 white females (30%).
•      At the secondary level, with 252, Sylvan Hills Middle School had the highest number of
       suspensions: 106 black males (68%); 50 white males (32%); 69 black females (72%); and
       27 white females (28%).

                                         Bus Suspensions

•      Overall bus suspensions decreased for the third year in a row (11 %).
•      Black females had the steepest decline in bus suspensions (49%), Black males
       experienced a 14% decrease in bus suspensions and white females bus suspensions
       decreased by 17%.
•       White males had a 22% increase in bus suspensions.

                                     In-School Suspensions

•      At the elementary level, 92 students: 50 black males (70%); 21 white males (30%); 17
       black females ((81 %) and 4 white females (19%) were assigned to in-school suspension.
•      At the secondary level, 508 black males (65%); 276 white males (35%); 333 black
       females (69%) and 15 3 white females (31 % ) received in-school suspensions.
•      Between 2016 and 2019, in school suspensions have declined each year for a total of 389
       fewer students receiving that discipline sanction.

                                            Expulsions

•      No elementary students were expelled in 2018-2019.
•      Compared to 2017-2018,expulsion rates fell for all subgroups: 7 black males(-13%);
       lwhite male (-83%); 1 black female (-75%) and no white females (-100%).
•      The total number expulsions decreased by 11 students (55%) compared to the previous
       school year.
•      Maumelle High School had the greatest number of expulsions, 5 black males, which
       accounted for 100% of the school's expulsions.


Plan Provision
The Assistant Superintendent for Desegregation and the Assistant Superintendent for Pupil
Personnel shall thereafter provide for and participate in specific efforts to work with teachers and
other staff members and the personnel of schools, identified pursuant to the criteria! set forth in
paragraph 2, to promote achievement of the goal of eliminating racial disparities in school
discipline. The Assistant Superintendent for Desegregation shall maintain records showing the
specific steps undertaken. (F.3 , pg 3)
Findings

The PCSSD continues to develop, initiate, and implement programs and practices designed to
address racial disparities in school discipline.

•      Positive Behavioral Interventions and Supports (PBIS) is described as a "Multi-tiered
       Framework that works for every student. According to the literature, while PBIS is
       viewed as a general educational initiative (originally designed from special education
       law), it has been shown to "improve behavioral climate of classrooms and schools which
       ultimately lead to enhanced academic performance." PBIS is "a way for schools to
       encourage good behavior." Schools teach students about behavior in the same manner as
       they teach about other subjects like reading or math. The focus of PBIS is prevention, not
       punishment.
•      AVID (Advancement Via Individual Determination) is a nonprofit that partners with
       schools, providing professional development , resources, and on ongoing support in their
       efforts to improve achievement and to eliminate racial disparities with respect to
       discipline. The district pays for all AVID training and every school has an AVID
       coordinator. So far, over 200 staff members have completed the AVID training program.
       Students must apply to be in an AVID class, which operates solely on AVID principals.
       The classes address student' s needs, study habits, and engaging in their education. The
       students can be recommended by any one, including other students. This is the district's
       first full year of using the AVID approach to discipline and achievement.
•      Teen Court/Restorative Practices is a brand new initiative that is described as "a
       diversionary pathway to keep students in school and out of the juvenile justice system."
       Students who are accused of, and admit to a violation can request Teen Court. Students
       run most of the hearing, serving as prosecutors and defense attorneys. An actual judge
       hears each case. In October 2019, the Director of Pupil Services for the PCS SD held an
       initial meeting at district headquarters, bringing together district personnel, court officers,
       and law enforcement officials. There, they discussed how all three divisions could work
       together to combat issues related to student discipline and the law. The meeting ended
       with those in attendance agreeing to participate as committee members who will develop
       the program. The first order of business will be to create a Teen Court Procedure Manual.
•      Every secondary campus has a School Resource Officer (SRO), who is responsible for
       maintaining school safety. These officers go through a formal selection process involving
       law enforcement officials. Some officers provide classes to teach faculty and staff how to
       work with the SRO, as well as how to handle some discipline issues.
•      Response to Intervention (RTI), as reported in the ODM's 2014 status report, is a three-
       tiered problem solving approach to discipline. The tiers progress from various universal
       interventions that tend to work for most students, to targeted interventions for more at
       risk students, and lastly, to intensive interventions for individual students.,Those
       interventions may involve diagnostic assessments and intense durable procedures. RTI
       Specialists provide training and technical resources to the schools.
•      Students who have committed Tier Three (the most serious) discipline violations, and
       who most often are also having academic problems, can be assigned to the district's
       Alternative Leaming Environment (ALE).The PCSSD has an entire campus designated as
        the district's ALE. Students, as well as their parents or guardians, must participate in
        developing a plan of action that will get the student back into his or her regular
        classroom.
•        Every secondary school in the district has an Alternative Learning Classroom (ALC) for
        students who commit less serious infractions (Tier 1 or 2) three or more times.




                                           COMMENTS

There is no magic cure for eliminating discipline problems in schools. School personnel have to
work with students from all walks of life, and for some students, life is hard. School personnel
are asked to deal with issues that students bring to the classroom that they are not trained to
handle: lack of parental guidance, violence in the home, undiagnosed mental illnesses, and the
affects of poverty, to name a few. In many cases, school districts use a shotgun approach to
implement programs designed to improve discipline, hoping to hit the target. As noted in past
Office of Desegregation monitoring reports, the PCS SD did the same. As a result, discipline rates
and disparities between black and white students remained significantly high.

Data still reflect a disparity with respect to discipline sanctions between black and white students,
however, beginning in 2016, when compared to previous years, discipline sanctions for black
students have shown a significant and steady decline. Black males was the only subgroup to
have a decline in out of school suspensions, while white females was the only subgroup to see an
increase in out of school suspensions over the past three years.

After years of perfunctory initiatives and poorly designed behavior programs, district personnel
have joined together to develop a discipline system that is researched based, student centered.,
and that seems to be working. The PCS SD has created a network of programs, practices, and
initiatives that have already resulted in a significant drop in discipline sanctions in the past three
years. AVID, the district' s most comprehensive initiative has the potential for being a game
changer with respect to discipline disparities as well as academic achievement. AVID training
includes classroom management, curriculum, teaching techniques, and cultural competencies. It
is a collaborative process whose practices are imbedded at all district levels, Teen Court is still
in the formative stages, but it could be a just the right thing that will keep students in school and
out of the juvenile justice system.

The PCS SD has several other discipline programs and practices that have been institutionalized
over the last six or more years. Those programs, along with all the discipline initiatives that have
been put in place since 2014, have created a "discipline network" that can address the issues and
problems that affect student behaviors that often lead to dropping out of school, being retained,
or being put out of school altogether.

With its interconnected discipline programs system, the district administration has demonstrated
that eliminating discipline disparities is a priority and, based on the data for the past three years,
it seems to be doing just that. In the PCS SD, eliminating discipline problems and closing the
disparity gap is everyone's responsibility.
